Citation Nr: 0510991	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for 
service-connected status post arthroscopic repair of the left 
shoulder.


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1998 to 
December 2002. 

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from an August 2003 decision by the RO in 
Philadelphia, Pennsylvania, which granted service connection 
for several disorders, including the left shoulder 
disability, and denied service connection for two disorders.  
The veteran currently resides within the jurisdiction of the 
RO in Baltimore, Maryland. 
 
The Board notes that in the veteran's notice of disagreement 
he indicated that he was only disagreeing with the non-
compensable rating assigned for the left shoulder disorder.  
Accordingly, the issue on appeal is as stated on the title 
page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Service medical records (SMRs) show that in November 2001 the 
veteran underwent arthroscopic repair of the left shoulder.  

Received in February 2004, subsequent to the April 2003 VA 
examination and the January 2004 statement of the case, were 
medical records from the United States Army Reserve, which 
show that the veteran was given a physical profile in 
November 2003 for his left shoulder disability.  The RO 
apparently has not had the opportunity to review this 
evidence in conjunction with the veteran's claim and the 
veteran did not submit a waiver of initial review by the RO 
of this evidence.  As such a remand is required to ensure the 
veteran right of due process.  Also in view of the additional 
evidence the Board is of the opinion that another examination 
is warranted.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies any additional military, private 
and VA medical records pertaining to 
treatment of the veteran's status post 
arthroscopic repair of the left shoulder 
covering the period following his 
retirement from active duty to the 
present which have not been previously 
submitted.

2.  The RO should make arrangements with 
the appropriate VA medical facility to 
have the veteran undergo VA examination 
by an orthopedist to determine the 
current severity of the left shoulder 
disability.  The claims folder should be 
provided to and reviewed by the doctors.  
All tests and any specialized 
examinations deemed necessary should be 
performed.  The examiner should obtain a 
detailed history of current complaints.

It is requested that the examination 
include range of motion testing of the 
left shoulder.  The examiner is also 
requested to include the degrees of 
normal ranges of motion.  The examiner 
should note the presence or absence of 
any weakness of the left shoulder.

Additionally, the examiner should be 
requested to determine whether the 
involved joint exhibit weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  The examiner is 
to indicate whether there is any 
neurological involvement.  A complete 
rationale for any opinion expressed 
should be included in the reports.

3.  Thereafter, the RO should then re-
adjudicate the claim on appeal, to 
include consideration of all evidence 
received since the statement of the case.  
See also Fenderson v. West, 12 Vet. App. 
119 (1999).  If the claim is denied, the 
veteran should be issued a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board  for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


